Citation Nr: 1454654	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  06-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, schizoaffective disorder, and atypical psychosis. 

2.  Entitlement to service connection for a bilateral foot condition, to include bilateral frozen feet.  

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a seizure disorder, including as secondary to an acquired psychiatric disorder.  

5.  Entitlement to service connection for chronic fatigue syndrome, including as secondary to an acquired psychiatric disorder.  

6.  Entitlement to service connection for peptic ulcers, including as secondary to an acquired psychiatric disorder.

7.  Entitlement to service connection for irritable bowel syndrome (IBS) , including as secondary to an acquired psychiatric disorder.  

8.  Entitlement to service connection for sexual dysfunction, including as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2011, the Board issued a decision denying the Veteran's claims for service connection for a seizure disorder, for chronic fatigue syndrome, for peptic ulcers, for irritable bowel syndrome, and for sexual dysfunction.  The September 2011 decision also denied the Veteran's claims for service connection for carpal tunnel syndrome, glaucoma, hypertension and a heart condition.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court issued an order which granted a joint motion for partial remand, dated that same month, for remand and to vacate the Board's September 2011 decision to the extent that it denied service connection for a seizure disorder, for chronic fatigue syndrome, for peptic ulcers, for irritable bowel syndrome, and for sexual dysfunction.  The claims for service connection for carpal tunnel syndrome, glaucoma, hypertension and a heart condition were deemed abandoned and are no longer on appeal.  A copy of the motion and the Court's Order have been incorporated into the claims folder.

The September 2011 Board decision also reopened the Veteran's claims for service connection for a psychiatric disorder and for a bilateral foot disorder, and remanded the reopened claims to the AOJ for further development.  The September 2011 additionally remanded a claim for service connection for migraines.  

In September 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge in September 2010.  At that time he was represented by the Disabled American Veterans (DAV).  Since the September 2010 hearing, however, the Veteran has granted power-of-attorney in favor of attorney, Mark A. Lippman, who in October 2014 requested that the Veteran be afforded a new Board hearing via videoconference. 

While it is general practice for a Veteran to be afforded one hearing in conjunction with a particular appeal, the Board notes that a substantial amount of evidence has been associated with the evidentiary record since the September 2010 hearing, including two VHA opinions.  The Board also finds significant that the Veteran has now obtained a new attorney-representative who did not have the opportunity to assist the Veteran in his prior testimony before the Board. 

Based on the foregoing, the Board finds that there is sufficient good cause for the Veteran to be afforded a new Board hearing.  As the RO schedules Board video-conference hearings, a remand of this matter to the RO is appropriate.

In his October 2014 letter, the Veteran's attorney requested a three-way video hearing, with the Veteran at the Newark, New Jersey RO and the attorney at the San Diego, California RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a three-way Board video-conference hearing with the Veteran at the Newark RO and the Veteran's attorney at the San Diego RO.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




